Citation Nr: 1139092	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  05-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury.  

2.  Entitlement to service connection for arthritis of the neck and back.  

3.  Entitlement to service connection for defective hearing.  

4.  Entitlement to service connection for shortness of breath.  

5. Entitlement to service connection for prostatitis.  

6.  Entitlement to service connection for a gastrointestinal disorder, including gastroenteritis and gastroesophageal reflux disease (GERD).  

7.  Entitlement to service connection for hypogonadism.  

8.  Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1987 to November 1991.  

As discussed in detail in the January 2010 Board of Veterans' Appeals (Board) decision/remand, the issues currently on appeal arise from an original claim received in October 2001, and adjudicated by the RO in May 2004.  The Board remanded the appeal in September 2008 to obtain the Social Security Administrative decision and medical records for the Veteran's award of disability benefits in 2003.  In January 2010, the Board, in part, remanded the issues currently on appeal for additional development.  

Also noted in the prior remand, the Veteran testified at a hearing before the undersigned at the RO in February 2007.  However, a transcript of that hearing was apparently lost and cannot be associated with the claims file.  In November 2007, the Board notified the Veteran by letter that his hearing transcript was lost and offered him another opportunity to appear at a hearing before a member of the Board.  However, the Veteran did not respond to the Board's letter or request to be rescheduled for another hearing.  As the November 2007 letter was not returned by the U.S. Postal Service, the Board assumes that the Veteran does not want another hearing and will proceed to address the merits of the issues on appeal.  

Finally, the claims of service connection for gastroenteritis and GERD were initially developed as separate issues.  However, given the nature and similarity of symptomatology of the disorders, the claims have been merged, as characterized on the first page of this decision, to provide a more fluid discussion of all relevant facts and to avoid redundancy.  

FINDINGS OF FACT

1.  A chronic low back disability was not present in service or until several years thereafter, and there is no competent evidence that any current low back disability is related to service or any incident there in.  

2.  The Veteran is not shown to have arthritis of the neck and back or a hearing loss disability for VA purposes which is related to service.  

3.  Shortness of breath is a symptom and not a disease or disability under VA law and regulations, nor is there any evidence that the Veteran has a current respiratory disorder, manifested by shortness of breath which is shown to be of service origin.  

4.  The Veteran's prostatitis in service was acute and transitory and resolved without residual disability, and there is no competent evidence of a current prostate disorder which is related to service or any incident there in.  

5.  A chronic gastrointestinal disorder was not present in service or until many years thereafter, and there is no competent medical evidence that any current gastrointestinal disorder, including gastroenteritis or gastroesophageal reflux disease is related to service or any incident there in.  

6.  Hypogonadism was not present in service or until many years thereafter, and there is no competent evidence that any current hypogonadism is related to service or any incident there in.  

7.  The Veteran did not manifest a psychiatric disorder in service or within one year following separation from service, and there is no competent evidence that any current psychiatric disorder is related to service or any incident there in.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

2.  The Veteran does not have a arthritis of the neck or back due to disease or injury which was incurred in or aggravated by service, nor may any arthritis be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  

3.  Bilateral defective hearing was not incurred in or aggravated by service, nor may any sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385, Part 4, Diagnostic Code 6100 (2010).  

4.  The Veteran does not have a disability manifested by shortness of breath due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

5.  The Veteran does not have prostatitis at present due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

6.  The Veteran does not have a gastrointestinal disorder, including gastroenteritis or GERD due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

7.  The Veteran does not have hypogonadism due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  

8.  The Veteran does not have an acquired psychiatric disorder due to disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in December 2001, October 2002, March and July 2004, February 2005 and November 2008.  Although some of the notification letters were not sent prior to initial adjudication of the Veteran's claims in May 2004, this was not prejudicial to the Veteran as the claims were subsequently readjudicated and supplement statements of the case (SSOC) were promulgated, most recently in April 2011.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all VA and private medical records, including multiple duplicate records from the Social Security Administration have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing at the RO before the undersigned in February 2007.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis or sensorineural hearing loss manifests to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background

Initially, it should be noted that the Board has thoroughly reviewed all the evidence in the multiple volumes of the Veteran's claims files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

The Veteran contends that all of his current disabilities are related to various injuries, incidents or details he was assigned to in service.  He asserted that he worked 14 to 30 hour shifts and lived primarily in bunkers (foxholes) during his last 12 months of service, was not able to exercise, and was not allowed to seek medical attention during this time.  He said that he complained and pleaded for medical attention for various maladies, but that no one would listen or cared, and that he was not given a medical examination at the time of service separation.  

The Veteran reported that he suffered a significant back injury from various activities, including when someone dropped a 400 pound weight on his lower back in the Spring or Summer of 1988 or 1989.  He was treated at the base hospital and put on restricted duty, and said that he had flare-ups of back pain while on various sandbag filling details thereafter.  He also reported that he was repeatedly put near jet aircraft (within 10 feet) without hearing protection, and that he was misdiagnosed with a venereal disease or prostatitis in service, when it was actually a bladder infection.  (See Veteran's October 2001 and July 2002 statements and notice of disagreement).  

At the time of his service enlistment examination in August 1987, the Veteran reported a history of "swimmers ear."  No pertinent abnormalities were noted on examination.  Audiological findings at the time were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
10
0
5
10
5

The service treatment records showed that the Veteran was seen at a base hospital ER for mid-back pain in April 1989, and reported muscle spasms in the lumbar region since working out with weights (squatting with 335 lbs) several days earlier.  The Veteran denied any radiating pain and had some limitation of motion and lumbar tenderness.  When seen two days later, the Veteran reported doing better and denied any radiating pain but still had some lumbar spasms.  The assessment was left lumbar spasm and the Veteran was placed on restricted duty for five days and sent for physical therapy.  The service records showed no further complaints, treatment, abnormalities or diagnosis referable to any back problems during service.  

The service treatment records are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any respiratory, neck, hearing or psychiatric problems.  Other than treatment for otitis media and otitis externa on two occasions (March 1990 and May 1991), the service records showed no abnormalities or diagnosis referable to any ear problems during service.  

The Veteran was seen for gastrointestinal symptoms and a groin pull on four occasions in January 1991.  On initial examination, the Veteran reported intermittent vomiting, loss of appetite, sweating and coughing during the past month.  He also reported a three week history of a groin pull from weight lifting.  On examination, there was some tenderness to palpation of the right inguinal ligament.  The Veteran's lungs were clear without wheezing, rales, or rhonchi, his testicles and bowel sounds were normal and there was no evidence of a hernia.  An assessment of viral syndrome was noted when seen the following day.  When seen several days later, he reported vomiting blood and increased dyspepsia even with carbonated beverages.  Rectal examination was negative for occult blood.  The impression was suspected gastritis, and he was given Zantac.  The final entry on January 22, 1991, showed that the Veteran reported his symptoms had resolved and that he had stopped taking Zantac.  The Veteran said that he believed his symptoms might have been due to excessive alcohol consumption over the holidays.  The assessment was gastritis, resolved.  The service records showed no further complaints, treatment, or diagnosis for any gastrointestinal problems during service.  

The service records showed that the Veteran was treated for groin pull and perineal pain in January, March and October 1991, and reported a history of a chronic groin pull associated with weight lifting or vigorous exercise since November 1990.  The assessment was prostatitis.  

The service records show that in June 1991, the Veteran elected not to undergo a medical examination before separation from service.  On a Report of Medical History for service separation in September 1991, the Veteran specifically denied any shortness of breath, asthma, frequent indigestion, frequent or painful urination, arthritis, rheumatism or bursitis, lameness, recurrent back pain, frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  A clinical note indicated that the Veteran was seen for an abbreviated separation examination and that there were no defects noted in the record.  

Private medical records showed that the Veteran was treated for low back pain and muscle spasm associated with his employment as a dog handler at a racing park in August 1995.  X-ray studies at that time were normal and the diagnosis was sacroiliac joint and low back pain.  

Private medical records showed that the Veteran was seen for low back pain after bending to load a dog into the starting gate at his job at a dog racing track in June 1997.  The initial assessment was acute low back strain.  The records show that Veteran was unable to continue working and was seen on several subsequent occasions.  In July 1997, the assessment was low back strain versus herniated disc, and he was referred for a neurological evaluation.  When seen in August 1997, the Veteran reported that he twisted his back and fell landing on his back and right hip while loading a dog in June 1997.  He said that he did not have any significant problems with his back prior to the incident.  An MRI at that time revealed disc protrusions at L4-5 and L5-S1.  The examiner opined that the Veteran's back disability was related to the injury at work in June 1997.  

Additional private medical records showed that the Veteran was treated for neck and back pain after a motor vehicle accident (MVA) in August 1999.  In October 1999, the Veteran reported a history of radiating pain into his lower extremities since the MVA.  The diagnoses on an EMG/NCV study in October 1999 was bilateral lumbosacral radiculopathy at L5 and cervical strain.  

The first mention of any psychiatric problems was noted on a private medical report dated in February 2001.  At that time, the Veteran reported a history of depression, anxiety, sadness and anhedonia due to his current medical condition.  The Veteran denied any prior psychiatric treatment, an assertion he repeated when seen by VA in August 2003.  

On VA QTC audiological examination in December 2001, audiological findings were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
20
LEFT
10
10
20
30
30

Speech discrimination was 100 percent, bilaterally.  The diagnosis was normal hearing in the right ear and mild sensorineural hearing loss in the higher frequencies in the left ear.  

Audiological findings on private audiological examination in March 2002 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
-
20
LEFT
20
20
20
-
30

The examiner noted that initial pure tone thresholds were elevated to 40 dB HL in both ears and that speech recognition thresholds were out of agreement, and that the Veteran needed constant re-instruction before a valid test result was obtained.  The diagnoses was normal hearing in the right ear and mild sensorineural hearing loss in the left ear at 4000 hertz, consistent with otoacoustic emissions.  Tympanometry showed normal middle ear function, bilaterally.  

Additional private medical records showed that the Veteran's testicles were descended and that there was no abnormal scrotal mass or hernia on examination in November 2000.  The Veteran was shown to have marked mucosal hypertrophy in the posterior commissure area suggestive of GE reflux in June 2001.  An ultrasound study in April 2002, showed a small left epididymal cyst and the testes were unremarkable.  Private laboratory studies in April 2002, showed normal estrogen levels and a normal PSA.  The report indicated that a repeat testosterone study would most likely confirm the Veteran's idiopathic hypogonadotrophic hypogonadism.  A private upper sigmoidoscopy in December 2002 was normal.  

A private report from Dr. L.J. Epstein, dated in May 2002, noted that the Veteran had trouble breathing while sleeping and reported a two year history of fragmented sleep and nighttime episodes of gasping for breath.  A sleep study in March 2002 revealed severe obstructive sleep apnea, which the examiner indicated causes fragmented sleep, daytime sleepiness, cognitive impairment, memory and concentration deficits, nocturia, and increased risk for developing hypertension.  The examiner opined that the Veteran's increased weight likely contributed to the development of his sleep apnea.  

The evidence showed that the Veteran was first treated for anxiety and depression by VA in September 2003.  He reported a history of depression after his discharge from service, and said that he was in excellent shape and even enjoyed body building after returning home from service.  He reported a back injury and acquiring a "pituitary problem" to which he attributed his multiple medical problems.  The assessment was major depressive disorder and adjustment to medical conditions/financial hardship.  

The assessment on a VA pulmonary function study in March 2004 was mild extrinsic restrictive ventilator defect likely secondary to the Veteran's body habitus.  

On VA neuropsychological evaluation in September 2008, the Veteran reported a 10 to 15 year history of memory problems and a history of depression and anxiety since the onset of his medical problems.  He also reported a history of chronic low back pain since an injury in 1995, which had become significantly worse since a MVA in 1998.  The psychological tests revealed impairments in memory and learning, diminished semantic verbal fluency, and mild clinical depression.  The examiner commented that the nature and pattern of the Veteran's test performance was consistent with Cognitive Disorder, not otherwise specified (NOS), related to a combination of factors including untreated hypothyroidism, depression and chronic pain.  

At the direction of the Board remand in January 2010, the Veteran underwent several VA examinations in July 2010, to determine the nature and etiology of the disabilities at issue on appeal.  The examiners indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and the clinical and diagnostic findings on examinations.  

On VA psychiatric examination, the Veteran reported that he could not recall when his anxiety originated and said that it was situational in nature and precipitated by stress, i.e., bills, politics, current state of the country, etc.  He reported that his depression began in 1993 when he was out of work after an MVA.  The diagnoses included anxiety disorder, NOS and depressive disorder, NOS.  The examiner opined that it was less likely than not that the Veteran's psychiatric disorders were related to service or any incident therein.  The examiner commented that while the Veteran made occasional statements to the effect that he was confused, forgetful and disoriented during service, there was no evidence of any of those symptoms in service.  Further, he noted that the Veteran reported the onset of his current symptoms to a MVA in 1993, and to his subsequent medical problems.  

On VA gastrointestinal examination, the examiner opined that the Veteran's current GERD was not related to the symptoms he had in service or to any incident, injury or disease in service.  The examiner explained that gastritis is a temporary condition that resolves within a short period of time.  In this case, there were no further complaints or treatment for any gastrointestinal symptoms in service or subsequent thereto until 2001, when the Veteran was first diagnosed with GERD.  The examiner opined that the Veteran's current GERD was most likely related to his morbid obesity.  

On VA orthopedic examination, the examiner opined that the Veteran's current degenerative joint disease of the lumbar spine was not related to the lumbar muscle spasm he had in service.  The examiner explained that the Veteran's muscle spasm in service had improved on follow up examination and that there was no evidence of any additional complaints, treatment or abnormalities during service or until an industrial accident in 1994.  The examiner also opined that there was no evidence of arthritis of the neck or spine in service or within one year of discharge from service, and no evidence of any neck problems until a MVA in 1999.  

On VA respiratory examination, the examiner noted an isolated reduction in extrinsic restrictive ventilatory (ERV) consistent with obesity on pulmonary function testing, but that the overall findings were essentially unchanged from the March 2004 study and were within normal limits.  The examiner indicated that given the normal pulmonary function study, no opinion was indicated.  

In an addendum report, dated in March 2011, the examiner opined that the Veteran's current subjectively perceived shortness of breath was not related to any incident in service.  The examiner noted that the Veteran was evaluated for shortness of breath with or without activity in February 2008, and that the examiner at that time reported that the Veteran's "subjective complaints [were] inconsistent with objective medical findings."  Further, the examiner noted that there was no pulmonary/lung or cardiac etiology for the Veteran's subjective shortness of breath on examination in July 2010, and that he had a completely normal pulmonary function study and heart and lung examination at that time.  The examiner noted that the Veteran was five foot seven inches tall and morbidly obese, weighing 330 pounds.  He opined that the Veteran's subjective shortness of breath was most likely a result of his morbid obesity, and that in the absence of a pulmonary function abnormality, it would be pure speculation to provide another etiology of his perceived subjective symptoms.  

On VA genitourinary examination in July 2010, the Veteran reported that he had to go to the bathroom as soon as he drinks fluids, but that he did not have to get up during the night to urinate.  Other than daytime voiding every two to three hours, the Veteran denied any other urinary problems, such as, a weak stream, urgency, dribbling, straining to urinate, or discharge.  On examination, the Veteran's prostate and testicles were normal, and there was no evidence of prostatitis.  The examiner opined that the Veteran's current frequency was not related to the prostatitis he had in service.  The examiner explained that prostatitis was a temporary condition, and that there was no evidence of any subsequent diagnosis or treatment for prostatitis.  

In an addendum report, dated in March 2011, the examiner opined that the Veteran's hypogonadism was not caused by the bilateral gynecomastia he had in service.  The examiner included a discussion of hypogonadism and noted that it refers to a decrease in one or both of the two primary functions of the testes: sperm production or testosterone production, and can result from disease of the testes (primary hypogonadism) or disease of the pituitary or hypothalamus (secondary hypogonadism).  Primary hypogonadism is present if the serum testosterone concentration and/or sperm count are below normal and the serum LH and/or FSH concentrations are above normal.  Secondary hypogonadism is present if the serum testosterone concentration and/or sperm count are subnormal and the serum LH and/or FSH concentrations are above normal or reduced.  The examiner also noted that obesity decreases the serum concentration of sex hormone-binding globulin, thereby decreasing the total serum testosterone concentration without usually lowering the free testosterone concentration.  

In this case, the Veteran's LH/FSH and estrogen levels were normal, and a sonogram of his testicles, brain MRI and mammogram were also all normal.  Therefore, the examiner concluded that the Veteran does not have primary or secondary hypogonadism.  However, the Veteran does have minimally decreased testosterone and his morbid obesity, onset of gynecomastia and weight gain was consistent with hypogonadism secondary to morbid obesity.  The examiner noted that the service records showed that the Veteran's gynecomastia in service was resolving in 1990, and that there was no evidence of hypogonadism at that time, or any evidence of an incident, injury or disease to cause hypogonadism during service.  The examiner concluded, therefore, that the etiology of the Veteran's endocrine disorder, claimed as hypogonadism, was most likely due to his morbid obesity.  

On VA audiological examination in July 2010, the audiologist noted that otoscopic inspection was unremarkable, bilaterally, and that type A tympanograms were consistent with normal middle ear function.  In sum, contralateral acoustic reflexes were present at normal/expected levels, bilaterally.  However, despite repeated attempts and reinstructions to the Veteran, the examiner found that the audiometric test results were not reliable and were strongly suggestive of a non-organic hearing loss component.  The examiner noted that there was variability in responses to pure-tones and that speech recognition (SRTs) scores were in fair to poor agreement with pure-tone averages (SRTs were better than expected given pure-tone results).  The examiner also noted that a positive Stenger (test for detecting feigning hearing loss) was obtained at 1000 hertz on the left side.  

The examiner also included a discussion of the etiology of hearing loss and noted that a report by the Institute of Medicine on the subject of noise induced hearing loss (NIHL) and tinnitus in the military concluded that NIHL occurs immediately upon exposure, and that there was no scientific support for delayed onset of NIHL weeks, months, or years after the exposure event.  

The examiner indicated that in this case, there was no evidence of a hearing loss in either ear in service or within one year of service separation, and no evidence of a hearing loss in the left ear until some 10 years after his discharge from service.  The examiner opined that the Veteran does not have a hearing loss in the right ear at present which is due to an incident, injury or disease in service.  Concerning the left ear, the examiner noted that the report by the Institute of Medicine indicated that if documentation of the existence of hearing loss or tinnitus at discharge from service is missing, it is nearly impossible to determine whether hearing loss or tinnitus later in life was the result of noise exposure during prior military service.  The audiologist stated that he could not offer an opinion regarding the etiology of any hearing loss in the Veteran's left ear.  

Back Disorder

While the Veteran is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

Concerning the Veteran's assertions that he had chronic back problems ever since someone dropped a 400 pound weight on his back in service, and that he could not exercise and was denied medical attention during the last year of service, the Board finds that his assertions are not only unsupported by any objective evidence, but are inconsistent with his statements and the objective finding in the service treatment records and post service medical records.  

That is, while the service records confirm that the Veteran was treated for back spasms at a base hospital in the Spring of 1989 (April), there was no mention of any specific injury or any prior history of any injury or back problem.  Contrary to the Veteran's assertions that he had to be escorted to the hospital after the injury, the service records showed that he was first seen in the ER on April 17, more than a week after the initial onset of his back spasms, and that he rode his bike to the hospital.  The service records show that he was doing squats with 335 pounds at the gym on April 8, and subsequently developed spasm in the left lumbar area.  While he was put on restricted duty for one week, the record shows that that he was doing better on the third day (April 19).  In any event, not only were there no further complaints, treatment or abnormalities referable to any back problems during his more than two years of remaining service, but the Veteran specifically denied any recurrent back problems on a Report of Medical History for discharge from service in September 1991.  Furthermore, while the Veteran opted to forego a separation examination, he was, nonetheless, interviewed for a limited examination in September 1991, and did not report any specific medical problems at that time.  

As to the Veteran's contentions that he was not allowed to seek medical attention during his last year of service, the service records showed that he was seen for various maladies on several occasions during his last year of service, including for a blister on his fourth toe from playing volleyball.  (See June 1991 service treatment note).  He also had at least two dental clinic visits.  Thus, the objective evidence of record contradicts the Veteran's assertions that he was not allowed medical treatment and could not exercise during the last year of service.  

Moreover, the Board finds that the Veteran's recent assertions of chronic back problems since service are inconsistent with his prior statements, vis-à-vis, his specific denial of any history of back problems at the time of service separation, as well as his statements to healthcare providers when treated for his back injuries at work in 1995, 1997, and from a MVA in 1999, and raises serious questions as to his ability to provide accurate and reliable information and reflects negatively on his credibility.  The Board finds that the Veteran's statements recorded contemporaneously with treatment for back problems following his industrial and MVA back injuries are more reliable than his current assertions offered for purposes of obtaining VA compensation benefits.  

While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

The evidence in this case showed that the Veteran had some low back muscle spasms in service which resolved without residual disability as evidence by the lack of further complaints or abnormalities in service and the Veteran's specific denial of any back problems at the time of discharge from service.  The evidence showed that he injured his back at work in 1995 (lumbar strain) and suffered a more serious work-related back injury in 1997, which included, for the first time, neurological symptoms involving his lower extremities.  An MRI at that time revealed degenerative joint disease with disc bulging at L4-5 and L5-S1.  The evidence showed that the Veteran suffered additional neck and back symptoms following an MVA in 1999, and that he has apparently been unable to work since his industrial back injury in 1997.  Additionally, the doctors who treated the Veteran following his industrial accident, including the physician who evaluated him for his Social Security disability claim in 1998, opined that his low back disability was related directly to the work injury in 1997.  (See August 1997 and May 1998 private examination reports).  

Furthermore, the Board finds the July 2010 VA opinion concerning the etiology of his back disability persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner offered a rational and plausible explanation for concluding that the Veteran's low back disability was not related to service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.)  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a back disability.  

Arthritis of the Neck and Back

The Veteran has not made any specific contentions as to why he believes that service connection should be established for arthritis of the neck and back.  Presumably, the Veteran believes that his arthritis was cause by the general rigors of military service.  Other than the non-traumatic low back muscle spasms in service, the service records are completely silent for any complaints, treatment, abnormalities or diagnosis referable to any back or neck problems.  Furthermore, the Veteran specifically denied any recurrent back pain, arthritis, rheumatism, bursitis or lameness on a Report of Medical History for separation from service in September 1991.  

The first complaint of any neck problem was in April 1998, when the Veteran was in private treatment for his 1997 work-related back injury.  The records indicate that the Veteran suffered a whiplash injury to his cervical spine in an automobile accident in August 1999, and was treated by private healthcare providers for cervical strain on numerous occasions thereafter.  A private MRI of the cervical spine and an EMG of the upper extremities in August 1999 were negative.  (See November 1999 private treatment note).  

On VA spine examination in July 2010, the examiner indicated that the Veteran's low back problems began after an industrial accident in 1997, and that his neck problems began after a MVA in 1999.  The examiner also indicated that there was no evidence of arthritis of the cervical spine or back in service or within one year of discharge from service, and no evidence of arthritis of the cervical spine on the current examination.  The examiner opined that the Veteran's degenerative joint disease of the lumbosacral spine was not related to his back spasms in service.  

The issue in this case does not involve a simple diagnosis; therefore, the Veteran is not competent to provide more than simple medical observations.  The etiology of the Veteran's arthritis may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion regarding the etiology of his symptomatology.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, while the Veteran may believe that he has arthritis of the neck and back which is related to service, he has not provided any competent evidence to substantiate that claim.  As indicated above, the Veteran does not claim, nor do the service treatment records show any evidence of a neck injury or any complaints, treatment, abnormalities, or diagnosis for any neck problems in service.  Furthermore, there is no competent evidence of arthritis of the cervical spine at present.  

For reasons discussed above, the Board finds the July 2010 VA medical opinion that the Veteran's current arthritis (degenerative joint disease) of the lumbosacral spine is not related to service is persuasive.  Prejean, 13 Vet. App. 444, 448-9 (2000).  Moreover the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the July 2010 VA opinion.  

As there is no objective or credible evidence of a neck injury or arthritis of the cervical spine in service or at present, no competent medical evidence suggesting a connection between the Veteran's current arthritis of the lumbosacral spine and service, or any evidence of arthritis of the lumbosacral spine within one year of discharge from service, the Board finds no basis for a favorable disposition of the Veteran's claim for arthritis of the neck and back.  

Defective Hearing

The Veteran contends that he has a hearing loss which he believes is related to exposure to acoustic trauma in service.  He asserts that he was routinely assigned guard duty within close proximity (10 feet) of jet aircraft with engines running.  

There is no competent evidence of hearing loss for VA purposes at anytime either in service or at present.  The relevant question at issue is whether the Veteran has a hearing disability at present, as defined by 38 C.F.R. § 3.385, so as to meet the criteria for service connection for defective hearing.  The diagnostic findings on an initial VA audiological examination in December 2001, and on a subsequent private examination in March 2002, failed to show any evidence of hearing loss for VA compensation purposes.  38 C.F.R. § 3.385.  

At the direction of the Board in January 2010, the Veteran was examined by VA in July 2010 to determine the nature and etiology of any identified hearing loss.  The audiologist reviewed the claims file and provided a detailed description of the Veteran's complaints and medical history.  An otoscopic examination was unremarkable and showed normal middle ear function.  However, on audiological examination, the examiner indicated that the Veteran was not fully cooperative, noting a positive Stenger sign in the left ear at 1000 hertz- a diagnostic finding of feigning hearing loss - and concluded that the test results were not reliable and were strongly suggestive of a non-organic hearing loss component.  

The examiner went on to note that there was no evidence of a hearing loss in either ear in service or within one year of service separation, no evidence of a hearing loss in the left ear until some 10 years after his discharge from service, and no evidence of a hearing loss in the right ear at present.  

Regarding the examiner's assessment of a hearing loss in the left ear 10 years after service, the Board notes that while the Veteran had elevated thresholds of 30 decibels at 3000 and 4000 hertz in the left ear on the two audiological examinations in 2001 and 2002, those findings do not satisfy the criteria for a hearing loss for VA purposes.  38 C.F.R. § 3.385.  

Additionally, the VA audiologist in July 2010 noted that empirical data from a study for noise induced hearing loss for military personnel in September 2005, found no evidence to support the theory of delayed onset of hearing loss.  See 38 C.F.R. § 3.385.  

Finally, the Board notes that because the Veteran declined to undergo a service separation examination in 1991, an audiological examination was not conducted.  Thus, an analysis for hearing loss under the holding in Hensley v. Brown, 5 Vet. App. 155, 157 (1993) is not possible.  As there is no further available evidence, the Board is satisfied that all procurable and assembled information was considered by the VA examiner, and no change in conclusion could be anticipated by seeking another opinion.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

While the Veteran may believe that he has a hearing loss which is related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Given the lack of competent diagnostic evidence showing that the Veteran has a hearing disability at present, as that term is defined in 38 C.F.R. § 3.385, the claim for defective hearing must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As an aside, the Board notes that the hearing loss that the Veteran does have, although not meeting the standard of 38 C.F.R. § 3.385, has not been associated with service.  See July 2010 VAX.

Shortness of Breath

The Veteran has not offered any specific contentions regarding the basis for his claim of service connection for shortness of breath, other than to assert that he was not able to exercise or seek medical attention during the last 12 months of service.  Given the Veteran's inconsistent and contradictory statements concerning his medical history as discussed above, and his specific denial of any respiratory problems on the service medical report in September 1991, the Board declines to assign any evidentiary weight to those contentions.  

The service treatment records showed no complaints, treatment, abnormalities or diagnosis referable to any respiratory problems in service.  Moreover, the Veteran specifically denied any history of asthma, shortness of breath, pain or pressure in his chest or lameness at the time of service separation in September 1991.  

The Veteran is five foot, seven inches tall, weighs approximately 330 pounds, and was diagnosed with sleep apnea in 2002.  Parenthetically, service connection for sleep apnea was denied by the Board in January 2010.  Other than complaints of difficulty breathing during his sleep, there is no evidence of any current respiratory problems.  VA pulmonary function studies in March 2004 and in July 2010 were essentially within normal limits and showed only some isolated reduction in ERV consistent with his obesity.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  It must be noted that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

While the Veteran may believe that he has a disability manifested by shortness of breath which is related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage, 10 Vet. App. 488, 495; Bostain, 11 Vet. App. 124, 127 (1998).  

In this case, there is no evidence that the Veteran had shortness of breath or a chronic respiratory problem in service or at present.  While shortness of breath may be evidence of an underlying disability or may later cause disability, service connection may not be granted for a symptom.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  

Inasmuch as there was no objective evidence of any complaints, injury, disease or disability referable to any shortness of breath or a respiratory disorder in service, and no competent evidence of any current disability manifested by shortness of breath, including a respiratory disorder, the claim of service connection for shortness of breath must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Prostatitis & Hypogonadism

The Veteran contends that he was treated for chronic prostatitis in service, manifested principally by urinary frequency and believes that service connection should be established for prostatitis.  The Veteran made no specific contentions regarding his hypogonadism but appears to believe that it is related to the genitourinary problems and gynecomastia he had in service.  

Concerning his contentions, while the Veteran may believe that his current genitourinary problems, including hypogonadism is related to service, he has not presented any competent medical evidence to support that assertion.  Direct service connection requires a finding that there is a current disability that has a relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

In this case, while the Veteran was treated for prostatitis on a couple of occasions in service, the records showed that his symptoms resolved, and that he specifically denied any urinary problems at the time of separation from service in September 1991.  The service records were completely silent for any complaints, treatment, abnormalities or diagnosis referable to any testicle problems or hypogonadism.  

The medical evidence of record since his discharge from service showed no chronic genitourinary problems, other than complaints of urinary frequency.  A private cytology study in January 2002 was essentially negative and showed only low bladder capacity.  A private report in December 2001 showed improved urinary control with medication, and a urinalysis at that time was within normal limits.  

Similarly, there was no evidence of any genitourinary problems on VA examination in July 2010, other than complaints of urinary frequency every two to three hours.  Moreover, the Veteran's prostate and testicles were normal on examination at that time.  The examiner opined that the Veteran's current urinary frequency was not related to the prostatitis he had in service, and that there was no objective evidence of chronic prostatitis since his discharge from service.  

In an addendum report in March 2011, the examiner noted that while the Veteran was treated for mild gynecomastia on a couple of occasions in service, his symptoms resolved and there was no evidence of any residual disability on a private examination in November 2000.  The examiner also noted that diagnostic and laboratory studies, including ultrasound of the testicles in April 2002, were within normal limits.  The diagnosis was idiopathic hypogonadotrophic hypogonadism, and the examiner opined that the Veteran's current hypogonadism was not related to the mild gynecomastia he had in service, but was secondary to his obesity.  

The Board finds the VA medical opinion persuasive, as it was based on a thorough review of the record and included a discussion of all relevant facts.  The examiner considered other possible etiologies, and offered a rational and plausible explanation for concluding that the Veteran's current idiopathic hypogonadotrophic hypogonadism was not related in any way to service, but was secondary to his obesity.  See Wray, 7 Vet. App. 488, 493 (1995); Prejean, 13 Vet. App. 444, 448-9 (2000).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the March 2011 VA opinion.  As there is no competent opinion contrary to this conclusion, the greater weight of the evidence is against the Veteran's claim.  

As there is no objective medical evidence of prostatitis or a prostate disorder at present, or any competent medical evidence suggesting a connection between the Veteran's current hypogonadism and service, the Board finds no basis for a favorable disposition of the Veteran's claims.  

Gastrointestinal Disorder

The service records showed that the Veteran was treated for multiple maladies involving overlapping symptoms, including, viral infection, groin pull and gastritis on four occasions in January 1991.  The records show, however, that his gastric symptoms resolved without residual disability, as evidence by the absence of any further complaints, symptoms, or abnormalities during service, and the Veteran's specific denial of any gastrointestinal problems at the time of service separation in September 1991.  

Although the Veteran was treated for various maladies on numerous occasions since his discharge from service, there were no complaints, treatment, abnormalities or diagnosis referable to any gastrointestinal problems, including gastritis or GERD until June 2001.  A private laryngeal examination at that time revealed evidence of marked mucosal hypertrophy suggestive of gastroesophageal reflux, and the Veteran was started on Previcid.  

In July 2010, the Veteran was examined by VA to determine the nature and etiology of his gastrointestinal complaints.  The examiner reviewed the claims file and included a description of the Veteran's complaints and medical history.  The examiner opined that the Veteran's current GERD was not caused by or related to the gastritis he had in service.  The examiner explained that gastritis is a temporary condition that resolves within a short period of time, and that there was no evidence of any complaints, treatment or abnormalities referable to any gastrointestinal problems until June 2001.  

In this case, the Board finds the VA medical opinion persuasive, as it was based on a comprehensive review of all the evidence of record and included a discussion of all relevant facts, including the Veteran's self-described history.  The examiner offered a rational and plausible explanation for concluding that the Veteran's current GERD was not related the acute gastritis in service.  Id.  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  Thus, the most probative evidence of record consists of the July 2010 VA opinion.  

While the Veteran is competent to relate the symptoms he experienced in service, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current gastrointestinal disorder.  Bostain, 11 Vet. App. 124, 127 (1998).  The issue in this case does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau, 492 F. 3d 1372 (Fed. Cir. 2007); Barr, 21 Vet. App. 303 (2007).  

Inasmuch as there was no objective evidence of a chronic gastrointestinal disorder in service or until nearly 10 years after service separation, and no credible or competent medical evidence that any current gastrointestinal disorder, including gastroenteritis and GERD are related to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

Psychiatric Disorder

The Veteran contends that he had difficulty sleeping and memory problems during service in the summer of 1991, and believes that his current psychiatric problems are related to service.  

As discussed above, while the Veteran is competent to provide evidence concerning his observations and experiences, any such assertions must be weighed against other contradictory statements and the objective evidence of record.  

In this regard, the Board notes that the service treatment records are completely silent for any complaints, treatment, abnormalities, or diagnosis referable to any psychiatric problems in service.  In fact, the Veteran specifically denied any history of trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort at the time of service separation in September 1991.  

The first mention of any psychiatric problem was shown on a private medical report dated in February 2001.  At that time, the Veteran reported a history of depression, anxiety, sadness and anhedonia due to his current medical condition.  The Veteran denied any prior psychiatric treatment, an assertion he repeated when seen by VA in August 2003.  The evidence showed that the Veteran was first treated for anxiety and depression by VA in September 2003.  

In this case, the Veteran was examined by VA in July 2010 to determine the nature and etiology of any identified psychiatric disorder.  At that time, the Veteran reported that he could not recall when his anxiety started, and said that his depression began around the summer of 1993, when he was out of work following an MVA.  The diagnoses included anxiety disorder and depressive disorder.  The examiner opined that it was less likely than not that the Veteran's current psychiatric problems were related to any incident in service.  

Based on the evidence discussed above, the Board finds that the Veteran is not a credible or reliable historian, and that his assertions as to the onset of psychiatric symptoms in service is not supported by any credible evidence and is of no probative value or evidentiary weight.  Id; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Given the absence of any reliable, competent evidence of a psychiatric disorder in service or until many years thereafter, and no competent medical evidence relating any current psychiatric disorder to service, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for residuals of a back injury is denied.  

Service connection for arthritis of the neck and back is denied.  

Service connection for defective hearing is denied.  

Service connection for shortness of breath is denied.  

Service connection for prostatitis is denied.  

Service connection for a gastrointestinal disorder, including gastroenteritis and GERD is denied.  



CONTINUE ON THE NEXT PAGE

Service connection for hypogonadism is denied.  

Service connection for an acquired psychiatric disorder is denied.  






____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


